568 S.E.2d 191 (2002)
356 N.C. 160
James R. CREECH, III
v.
RANMAR PROPERTIES, a North Carolina General Partnership, Mary Hobbs, and Randal Hobbs.
No. 572P01.
Supreme Court of North Carolina.
August 15, 2002.
Stephen E. Culbreth, Wilmington, for Ranmar et al.
Mark F. Carter, Wilmington, for Creech.
Prior report: 146 N.C.App. 97, 551 S.E.2d 224.

ORDER
Upon consideration of the petition filed by Defendants in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th day of August 2002."